DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1-9 in the reply filed on 09/06/22 is acknowledged.  By this election, claims 10-20 are withdrawn and claims 1-9 is pending in the application.
		The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all the claims of invention I.  This is not found persuasive because the fields of search are not coextensive as evidenced by different search for different groups. Therefore, the search and examination of the entire the invention would place a serious burden on the examiner.
Thus, separate searches are required. 
The requirement is still deemed proper and is therefore made FINAL.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goh et al. (9,972,589).
Regarding claim 1, Goh (Fig. 1) discloses a semiconductor device substrate 104 (column 5, lines 45-46) comprising: an embedded trace substrate (ETS) portion (116, 118) having a first major surface and a second major surface, the ETS portion (116, 118) comprising: a first conductive layer 124 embedded in the ETS portion (116, 118) at the first major surface, a portion of the first conductive layer 124 patterned to form a signal line (column 6, lines 38-45); a second conductive layer 120 embedded in the ETS portion (116, 118); a first non-conductive layer 122 disposed between the first conductive layer 124 and the second conductive layer 120; and a third conductive layer 128 formed over the first major surface of the ETS portion (116, 118), the third conductive layer 128 configured to form a stripline with the signal line of the first conductive layer 124 (Fig. 1, column 6, lines 38-45).  

Regarding claim 2, Goh (Fig. 1) discloses wherein at least a portion of the third conductive layer 128 is connected to a ground supply terminal, the portion of the third conductive layer 128 connected to the ground supply terminal characterized as a first ground plane (column 6, lines 38-46).  

Regarding claim 3, Goh (Fig. 1) discloses wherein at least a portion of the second conductive layer 120 is connected to the ground supply terminal, the portion of the second conductive layer 120 connected to the ground supply terminal characterized as a second ground plane (column 6, lines 38-46).    

Regarding claim 4, Goh (Fig. 1) discloses wherein each of the first, second, and third conductive layers are formed from a copper material (column 8, lines 4-6).  

Regarding claim 5, Goh (Fig. 1) discloses further comprising a first dielectric layer 126 disposed between the first conductive layer 124 and the third conductive layer 128 (column 6, lines 6-7). 
 
Regarding claim 6, Goh (Fig. 1) discloses wherein the stripline is formed having the signal line of the first conductive layer 124 located between second conductive layer 120 and the third conductive layer 128, the first dielectric layer 124 separating the signal line from the third conductive layer 128 (column 6, lines 38-46). 

Regarding claim 7, Goh (Fig. 1) discloses wherein the ETS portion 104/112 is characterized as a coreless embedded trace substrate (column 6, lines 16-25).  

Regarding claim 8, Goh (Fig. 1) discloses further comprising a second dielectric layer 130 formed over the third conductive layer 128, openings 146 in the second dielectric layer 130 configured for connections to a semiconductor die 102/332 in a flip chip orientation (Figs. 1 and 3E-3F).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. (9,972,589).
Regarding claim 9, Goh (Fig. 1) discloses wherein the ETS portion 104 further comprises a second non-conductive layer (not labeled) formed at the second major surface of the ETS portion 104, openings (not labeled) in the second non-conductive layer.
Goh discloses all the claimed limitations except for a printed circuit board.
However, Goh in Fig. 8 discloses wherein the ETS portion 836 further comprises a second non-conductive layer 804 formed at the second major surface of the ETS portion 836, openings 808 in the second non-conductive layer configured for connections to a printed circuit board 802 in order to support and electrically connect electronic components (column 22, lines 31-39).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Goh by forming the second non-conductive layer formed at the second major surface of the ETS portion, openings in the second non-conductive layer configured for connections to a printed circuit board in order to support and electrically connect electronic components, as taught by Goh in the different embodiment of Fig. 8 (column 22, lines 31-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814